Citation Nr: 1635048	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  00-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the Veteran's benefits due to incarceration was proper.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for osteoarthritis of unspecified joints.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to August 1985.  He was awarded the Army Achievement Medal.

This case comes before the Board of Veterans' Appeals (the Board) from April 2000, February 2003, November 2007, March 2008, and March 2009 rating decisions and a June 2010 administrative letter of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2003 rating decision denied, in part, the Veteran's claims of entitlement to service connection for diabetes mellitus and hyperlipidemia, and a November 2007 rating decision denied the Veteran's claim of entitlement to service connection for substance abuse.  In a statement received September 22, 2008, the Veteran requested to withdraw from appeal consideration those claims.  Thus, those claims are no longer on appeal and are not before the Board at present.

In an August 7, 2009 statement, which was received on August 21, 2009, the Veteran requested to remove all his claims on appeal from appellate consideration, and stated he instead wanted to "reopen" all his claims.  However, in a statement dated July 1, 2009 and received August 24, 2009, the Veteran stated he wanted all of his claims on appeal to be considered the Board.  The RO considered the Veteran's appeals withdrawn and terminated them.  

In several statements received in October 2009, the Veteran stated that he still desired to have his outstanding claims appealed to the Board.  See October 14, 2009 VA Form 21-4138 and October 14, 2009 VA Form 9.  From the Veteran's conflicting statements, it is unclear whether he intended to withdraw his remaining appeals at the time of his August 2009 request.

The Court has held that when evaluating the question of a Veteran's withdrawal of an appeal to the Board, the "nonadversarial setting of the [VA] claims adjudication process" must be considered.  Isenbart v. Brown, 7 Vet. App. 537, 541 (1995).  Further, when it is ambiguous whether a claim is withdrawn in a written letter, "it is not sufficient for the Board to conclude there was abandonment without providing an adequate statement of reasons or bases to support that conclusion."  Verdon v. Brown, 8 Vet. App. 529, 533 (1996).  

Under the particular circumstances of this case, the Board finds that the Veteran's August 2009 request to withdraw his pending appeals was ambiguous.  Given his subsequent requests to reinstate the remaining issues on appeal as well as his representative's July 19, 2016 Appellate Brief, the Board finds that the Veteran did not intend to withdraw those issues from appellate consideration.  Accordingly, those issues are properly before the Board as indicated on the title page.





In September 2016, the Board merged the Veteran's outstanding appeals from the earlier rating decisions with the appeal stemming from the June 2010 administrative letter.  Given that the earliest pending appeal dated from an April 2000 rating decision, the Veteran's docket date for the merged appeal is the date warranted for the April 2000 decision, as shown on the title page above.

In a July 2014 rating decision, the RO granted the Veteran's claim for an earlier effective date for the grant of apportionment of his benefits to his dependents D. W. and L. W.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

In addition to the issues listed on the title page, the Board recognizes that the Veteran appeared to raise several other claims for service connection on his July 2015 VA Form 9, including petitions to reopen his claims for diabetes mellitus and hyperlipidemia, and original service connection claims for a foot injury to median nerve, tendon injuries, ganglion cyst, dystrophic toenails, exostosis, other post-surgical status, presbyopia, bunion, unspecified otitis media, erectile dysfunction, glaucoma, gynecomastia, and cataracts.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before a member of the Board in his September 2000, April 2004, May 2008, July 2009, and July 2014 VA Form 9 submissions.  However, at present the Veteran is incarcerated.  


Nevertheless, the Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, the United States Court of Appeals for Veterans' Claims (the Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In the present case, the Veteran is unavailable for a personal hearing.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing.  See 38 U.S.C.A. § 7107(d) (West 2014).  

As the Veteran has not been afforded his requested hearing, it is appropriate to remand this case for due process reasons.  Thus, these claims are remanded in order to afford the Veteran a video conference hearing at the prison facility at which he is currently located.

Accordingly, the case is REMANDED for the following actions:

1.  Take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending appeals.  AOJ action should include contacting the Bullock Correctional Facility (or the current facility in which the Veteran is incarcerated) and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via video conference, or at the AOJ (either in person or via video conference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700 (b), (c) (2015) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

2.  If accommodations are feasible, the AOJ should make arrangements to schedule the Veteran for the appropriate video conference hearing before a Veterans' Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.  

The Veteran and his representative should be provided notice of the time and place to report for the hearing.

All efforts to contact the facility where the Veteran is incarcerated must be documented in the claims file, and all efforts to tailor VA's assistance to the peculiar circumstances of confinement must be noted.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







